Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4,6,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouquerand (WO 2014/128071) in view of Barnes(WO 85/03414) in view of Chen(US20100266743). 
Regarding claims 1,4, 6,8, Bouquerand teaches a method of making an extruded particle comprising(example 2)
Mixing 30% of a cake comprising 50% lemon flavor and 17% water with 69% carrier comprising modified starch and maltodextrin by weight of the particle and 1% lubricant by weight of the mixture. The water content is such that the mixture had a glass transition temperature of greater than 40C. 
Heating the mixture at a temperature sufficient to form a molten mass;
Adding 15% flavor(50% lemon flavor in cake x 30% cake in mixture) to the mixture 
Extruding the melt through a die to form an extrudate
Cutting the extrudate to form an extruded particle having a retained flavor of 15% based on the total weight of the particle. One would expect the glass transition of the particle to be substantially the same as the mixture since Bouquerand teaches that same concentrations of water, flavor, and carrier in the mixture as in the final extruded particle(see general method in example 2). 
Bouquerand teaches that the particle comprises 69% carrier comprising a 1 to 20 DE maltodextrin and a modified starch, 1% lubricant, and 5.1% water(17% water in cake x 30% cake in particle) and has a particle size of 0.6mm(example 2,p.6, line 7-10; p.4, line 14-25). 

Bouquerand teaches that the particle comprises 5.1 wt% water(example 2) that is contributed from the flavor cake and does not specifically teach that water is added to the carrier and flavor cake mixture to achieve a water content of from 8 to 20%. However, Bouquerand further teaches that the particle can comprise from 5 to 10% water(p.7, line 4-6), which overlaps the claimed range and renders it obvious.
Bouquerand also that teaches additional water may be added to the cake and carrier mixture and that the amount of water may be adjusted to achieve a glass transition temperature of 30 to 100C(p.5, line 28-p.6, line 4). Specifically, Bouquerand teaches that the glass transition temperature(Tg) of the flavor and carrier mixture is dependent on the amount of water present, with the Tg decreasing as the water content increases. Bouquerand also states that “The proportions in which water is employed may therefore vary in a wide range of values which the skilled person is capable of adapting and choosing as a function of the carbohydrate glass used in the matrix”(p.6, line 20-p.7, line 6). Since Bouquerand recognizes the water content as a result effective variable that can be adjust based upon the desired glass transition temperature, it would have been obvious to adjust the water content to the claimed range of 8-20% depending on the Tg desired. 
Bouquerand does not specifically teach that the maltodextrin is present in an amount of 50 to 70% and the modified starch is present in an amount of 30 to 50%. However, Barnes teaches a extruded flavor composition comprising 40% flavor in combination with a carrier comprises from about 5 to about 95 parts by weight maltodextrin and 5 to 95 parts by weight modified starch(abstract and p.7-8). It would have been obvious to use about 5 to about 95% maltodextrin and about 5 to about 95% modified starch as the carrier in Bouquerand as taught in Barnes since these amounts of carriers produce a high load flavor particle, similar to the flavor particle in Bouquerand. 

Bouquerand and Barnes do not specifically teach that the particle does not show substantial birefringence under polarized light. However, Bouquerand and Barnes teach the flavor particle of claim 6, produced by the method of claim 1. Therefore, one of one of ordinary skill in the art would expect the particle of the prior art to have the same properties as the claimed composition. 
Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Bouquerand and Barnes do not specifically that the modified starch has been agglomerated, compacted or compressed to achieve an average particle size between 633µm and 1000 µm. However, Chen teaches an agglomerated starch with an average particle size of up to 2000 µm that can be used in food products(abstract, paragraph 38, agglomerated starch is sieved through a sieve with mesh size of 200-2000 µm). Chen teaches that agglomeration of the starch prevents demixing of the starch with other ingredients and formation of lumps which are unpleasant to the consumer(paragraphs 3-10). It would have been obvious to use agglomerated starch of Chen with particle size of up to 2000 µm as the starch carrier in Bouquerand and Barnes in order to prevent demixing of the starch with the other carrier ingredients and formation of lumps which are unpleasant to the consumer. A particle size of up to 2000 µm overlaps the claimed range of 633 µm to 1000 µm and renders it obvious. 


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Barnes(WO 85/03414) in view Bouquerand (WO 2014/128071) and Chen(US20100266743).
Regarding claim 9, Barnes teaches a particle consisting of
A carrier, wherein the carrier consists of
60 to 80% maltodextrin(p.5, line 28-29) with a low DE of 3 to 40(p.3, line 1-3)
20 to 40% modified starch(p.5, line 28-29)
Less than 10% by weight water of the total weight of the particle(p.5, line 15-19)
Up to about 40% flavor(p.5, line 1-6)
Optionally less below 10% by weight lubricants such as emulsifiers(p.5, line 15-19)
Barnes teaches that the particle comprises up to 40% flavor, and below 10% additional components such as water or lubricant. The balance is carriers. Therefore, the carriers are present in an amount of at least 50%, which overlaps the claimed range of about 60% up to about 80% by weight.
Barnes is silent on the size of the particle. Bouquerand teaches a high capacity flavor particle comprising 69% carrier comprising a 1 to 20 DE maltodextrin and a modified starch, 1% lubricant, and 5.1% water(17% water in cake x 30% cake in particle) and has a particle size of 0.6mm(example 2,p.6, line 7-10; p.4, line 14-25). It would have been obvious to have the particle in Barnes have a size of 0.6mm as taught in Bouquerand since this is a functional particle size for a flavor particle similar to Barnes. 
Barnes and Bouquerand do not specifically that the modified starch has been agglomerated, compacted or compressed to achieve an average particle size between 633µm and 1000 µm. However, Chen teaches an agglomerated starch with an average particle size of up to 2000 µm that can be used in food products(abstract, paragraph 38, agglomerated starch is sieved through a sieve with mesh size of 200-2000 µm). Chen teaches that agglomeration of the starch prevents demixing of the starch with other ingredients and formation of lumps which are unpleasant to the consumer(paragraphs 3-10). It would have been obvious to use agglomerated starch of Chen with particle size of up to 2000 µm as the starch carrier in Bouquerand and Barnes in order to prevent demixing of the starch with the other carrier ingredients and formation of lumps which are unpleasant to the consumer. A particle size of up to 2000 µm overlaps the claimed range of 633 µm to 1000 µm and renders it obvious. 

Barnes in view of Bouquerand and Chen does not specifically teach that the particle does not show substantial birefringence under polarized light. However, according to the instant spec, agglomeration of the starch results in greater gelatinization of the starch which further results in a low level of a complete absence of birefringence(p.4, line 19-25). Therefore, since Chen renders obvious the use of agglomerated starch as the modified starch, one of ordinary skill in the art would expect that the particles of Barnes in view of Bouquerand and Chen would not show substantial birefringence under polarized light. 
Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Response to Amendment
Applicant’s amendments, filed 3/24/2022 overcome the 112(a) rejections as set forth in the previous action. However, upon further consideration, a new ground(s) of rejection is made in view of Barnes, Bouquerand, and Chen. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791